EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Linda Morgan (reg. #53,347) on 22 Jun 2021.
The application has been amended as follows:
In the Claims:
Claim 1 line 9 “an actuation assembly, the actuation assembly” has been changed to –a downhole actuation assembly, the downhole actuation assembly--.
Claim 1 line 18 “the actuation assembly” has been changed to –the downhole actuation assembly--.
Claim 3 line 2 “the actuation assembly” has been changed to –the downhole actuation assembly--.
Claim 4 line 2 “the actuation assembly” has been changed to –the downhole actuation assembly--.
Claim 7 line 1 “the actuation assembly” has been changed to –the downhole actuation assembly--.
Claim 9 line 20 “an actuation assembly, the actuation assembly” has been changed to –a downhole actuation assembly, the downhole actuation assembly--.

Claim 9 line 30 “the actuation assembly” has been changed to –the downhole actuation assembly--.
Claim 11 line 2 “the actuation assembly” has been changed to –the downhole actuation assembly--.
Claim 13 line 1 “the actuation assembly” has been changed to –the downhole actuation assembly--.
Claim 14 line 14 “an actuation assembly” has been changed to –a downhole actuation assembly--.
Claim 14 line 21 “the actuation assembly” has been changed to –the downhole actuation assembly--.
Claim 14 line 29 “the actuation assembly” has been changed to –the downhole actuation assembly--.
Claim 16 line 2 “the actuation assembly” has been changed to –the downhole actuation assembly--.
Claim 16 line 3 “the actuation assembly” has been changed to –the downhole actuation assembly--.
Claim 18 line 1 “the actuation assembly” has been changed to –the downhole actuation assembly--.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        




/R.R.R/           Examiner, Art Unit 3672 
22 Jun 2021